DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “The battery according to claim 13, of the rechargeable Lithium type.” which includes phrasing that does not form a complete clause.
Appropriate correction is required.

Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said module" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the module" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said battery" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said modules" in line 10.  This limitation renders the claim indefinite because it is unclear as to which modules among the “number of modules”, “any one of the modules” showing conditions indicative of thermal runaway, “said module”/“the module” associated with thermal runaway, etc. said limitation is referring to.
Claim 1 recites the limitation "the corresponding module" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said modules" in line 3, in line 5 and in line 15.  This limitation renders the claim indefinite because it is unclear as to which modules among the “number of modules”, “any one of the modules” showing conditions indicative of thermal runaway, “said module”/“the module” associated with thermal runaway, etc. said limitation is referring to.
Claim 2 recites the limitation "the module" in line 10 and in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said module".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the module".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said module" in line 4 and in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the module" in line 3 and in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the module" in lines 3-4 and in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the corresponding module".  There is insufficient antecedent basis for this limitation in the claim.
Further, dependent claims 2-14 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandhauer et al. (US 2013/0316198 A1) in view of Berdichevsky et al. (US 7,433,794 B1).
Regarding claim 1, Bandhauer discloses a safety auxiliary system (10) (battery management system with thermally integrated fire suppression, see Title, Abstract, Fig. 1-3), operatively coupled to a modular battery (2) having a number of modules (3), each provided with a plurality of cells (4), said system (10) comprising: 
a first subsystem (10a), configured to detect conditions indicative of a thermal runaway in any one of the modules (3) and to manage said thermal runaway, intervening locally on said module (3) to cool the corresponding cells (4) so that the thermal runaway is not propagated (fire suppression system 216 detects various events in the lithium ion battery module or pack and the lithium ion batteries, enables remedial action using the fire suppression system [0033]); and 
a second subsystem (10b), cooperating with, and operatively coupled to, the first subsystem (10a), configured to manage gas present in the module (3) associated with the thermal runaway, preventing leaking thereof in an environment where said battery (2) is located (gas venting system 212 [0032]), 
wherein said first subsystem (10a) comprises a first electronic control unit (16) for each of said modules (3), so as to receive an alarm signal (Sal) upon detection of said conditions indicative of the thermal runaway in the corresponding module (3) (battery management system includes RFID receiver [0032]-[0034]). 
However, Bandhauer does not disclose said second subsystem (10b) comprises a second electronic control unit (16) distinct from, and operatively coupled to, said first electronic control unit (16) through a communication connection (38).
Berdichevsky discloses mitigation of propagation of thermal runaway in a multi-cell battery pack (Title, Abstract) comprising separate electronic control units: a vehicle management system 36 which is an onboard computer that monitors, controls and coordinates various systems including heat and fumes that may be vented from the ESS enclosure and a battery safety monitor 40 that is a watch dog computer in the ESS 12 that will communicate with the vehicle management system 36 (C9/L56-C10/L39).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding limitations in claim 12 directed to the battery or any of its components (i.e., module(s) and/or cell(s)) which refer to the battery recited in the preamble of claim 1, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 13, modified Bandhauer discloses all of the claim limitations as set forth above.  Bandhauer further discloses a battery (2) having a number of modules (3), each provided with a plurality of cells (4) (battery pack, see Abstract), comprising a safety auxiliary system (10) according to claim 1 (see rejection of claim 1 above).
Regarding claim 14, modified Bandhauer discloses all of the claim limitations as set forth above.  Bandhauer further discloses of the rechargeable Lithium type ([0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/6/2021